Exhibit 10.8

Prepared by, and after recording

return to:

Tax Map ID/Tax Parcel Number:

                                                       

Brian J. Iwashyna, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, VA 23218

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

VIRGINIA

(CME AND PORTFOLIO)



--------------------------------------------------------------------------------

FHLMC Loan No. 968733875

Pines of York Apartments

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

VIRGINIA

(CME AND PORTFOLIO)

THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (“Instrument”) is made to be effective as of the 15th day of
November, 2011, by FP-1, LLC, a limited liability company organized and existing
under the laws of Virginia, whose address is c/o Drucker & Falk, 11824 Fishing
Point Drive, Newport News, Virginia 23606, as grantor (“Borrower”), to MARK S.
SHIEMBOB, a resident of the City of Richmond, Virginia and BERNICE H. CILLEY, a
resident of the County of Henrico Virginia, whose business address is Troutman
Sanders LLP, 1001 Haxall Point, Richmond, Virginia 23219, as trustee
(“Trustee”), index as grantee for the benefit of PRUDENTIAL AFFORDABLE MORTGAGE
COMPANY, a corporation organized and existing under the laws of Delaware, whose
address is 4350 Fairfax Drive, Suite 700, Arlington, Virginia 22203, as
beneficiary (“Lender”) index as a grantee. Borrower’s organizational
identification number, if applicable, is S214400-6.

RECITAL

Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys and assigns to Trustee, in trust, with
power of sale, the Mortgaged Property, including the Land located in the County
of York, Commonwealth of Virginia and described in Exhibit A attached to this
Instrument.

AGREEMENT

TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower’s
Multifamily Note payable to Lender, dated as of the date of this Instrument, and
maturing on December 1, 2021 (“Maturity Date”), the principal amount of
$15,771,000.00, and all renewals, extensions and modifications of the
Indebtedness, and the performance of the covenants and agreements of Borrower
contained in the Loan Documents.

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property, has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property (“Schedule of Title Exceptions”). Borrower covenants that Borrower will
warrant and defend generally the title to the Mortgaged Property against all
claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

  



--------------------------------------------------------------------------------

UNIFORM COVENANTS

(CME AND PORTFOLIO)

(Revised 9-1-2011)

Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:

 

1. Definitions. The following terms, when used in this Instrument (including
when used in the above recitals), will have the following meanings and any
capitalized term not specifically defined in this Instrument will have the
meaning ascribed to that term in the Loan Agreement:

“Attorneys’ Fees and Costs” means (a) fees and out-of-pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (b) costs and fees of expert
witnesses, including appraisers; (c) investigatory fees; and (d) the costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Instrument, together with their successors and assigns.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

“Event of Default” means the occurrence of any event described in Section 8.

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.

“Ground Lease” means the lease described in the Loan Agreement pursuant to which
Borrower leases the Land, as such lease may from time to time be amended,
modified, supplemented, renewed and extended.

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 2



--------------------------------------------------------------------------------

“Improvements” means the buildings, structures, improvements now constructed or
at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 7 to protect the
security of this Instrument.

“Land” means the land described in Exhibit A.

“Leasehold Estate” means Borrower’s interest in the Land and any other real
property leased by Borrower pursuant to the Ground Lease, if applicable,
including all of the following:

 

  (a) All rights of Borrower to renew or extend the term of the Ground Lease.

 

  (b) All amounts deposited by Borrower with Ground Lessor under the Ground
Lease.

 

  (c) Borrower’s right or privilege to terminate, cancel, surrender, modify or
amend the Ground Lease.

 

  (d) All other options, privileges and rights granted and demised to Borrower
under the Ground Lease and all appurtenances with respect to the Ground Lease.

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.

“Lender” means the entity identified as “Lender” in the first paragraph of this
Instrument, or any subsequent holder of the Note.

“Loan Agreement” means the Multifamily Loan and Security Agreement executed by
Borrower in favor of Lender and dated as of the date of this Instrument, as such
agreement may be amended from time to time.

“Loan Documents” means the Note, this Instrument, the Loan Agreement, all
guaranties, all indemnity agreements, all collateral agreements, UCC filings,
O&M Programs, the MMP and any other documents now or in the future executed by
Borrower, any guarantor or any other Person in connection with the loan
evidenced by the Note, as such documents may be amended from time to time.

“Loan Servicer” means the entity that from time to time is designated by Lender
or its designee to collect payments and deposits and receive Notices under the
Note, this Instrument and any other Loan Document, and otherwise to service the
loan evidenced by the Note for the benefit of Lender. Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as “Lender”
in the first paragraph of this Instrument.

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 3



--------------------------------------------------------------------------------

  (a) The Land, or, if Borrower’s interest in the Land is pursuant to a Ground
Lease, the Ground Lease and the Leasehold Estate.

 

  (b) The Improvements.

 

  (c) The Fixtures.

 

  (d) The Personalty.

 

  (e) All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

  (f) All proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirement.

 

  (g) All awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof.

 

  (h) All contracts, options and other agreements for the sale of the Land, or
the Leasehold Estate, as applicable, the Improvements, the Fixtures, the
Personalty or any other part of the Mortgaged Property entered into by Borrower
now or in the future, including cash or securities deposited to secure
performance by parties of their obligations.

 

  (i) All proceeds from the conversion, voluntary or involuntary, of any of the
items described in subsections (a) through (h) inclusive into cash or liquidated
claims, and the right to collect such proceeds.

 

  (j) All Rents and Leases.

 

  (k) All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument.

 

  (l) All Imposition Reserve Deposits.

 

  (m) All refunds or rebates of Impositions by Governmental Authority or
insurance company (other than refunds applicable to periods before the real
property tax year in which this Instrument is dated).

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 4



--------------------------------------------------------------------------------

  (n) All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

 

  (o) All names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property.

“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03 of the Loan Agreement.

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

“Personalty” means all of the following:

 

(a) Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

(b) Equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).

 

(c) Other tangible personal property owned by Borrower which is used now or in
the future in connection with the ownership, management or operation of the Land
or Improvements or is located on the Land or in the Improvements, including
ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage disposers,
washers, dryers and other appliances (other than Fixtures).

 

(d) Any operating agreements relating to the Land or the Improvements.

 

(e) Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

(f) All other intangible property, general intangibles and rights relating to
the operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

(g) Any rights of Borrower in or under letters of credit.

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 5



--------------------------------------------------------------------------------

“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due, or to become due.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

 

2. Uniform Commercial Code Security Agreement.

 

  (a) This Instrument is also a security agreement under the Uniform Commercial
Code for any of the Mortgaged Property which, under applicable law, may be
subjected to a security interest under the Uniform Commercial Code, for the
purpose of securing Borrower’s obligations under this Instrument and to further
secure Borrower’s obligations under the Note, this Instrument and other Loan
Documents, whether such Mortgaged Property is owned now or acquired in the
future, and all products and cash and non-cash proceeds thereof (collectively,
“UCC Collateral”), and by this Instrument, Borrower grants to Lender a security
interest in the UCC Collateral. To the extent necessary under applicable law,
Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest.

 

  (b) Unless Borrower gives Notice to Lender within 30 days after the occurrence
of any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower will not
(i) change its name, identity, structure or jurisdiction of organization;
(ii) change the location of its place of business (or chief executive office if
more than one place of business); or (iii) add to or change any location at
which any of the Mortgaged Property is stored, held or located.

 

  (c) If an Event of Default has occurred and is continuing, Lender will have
the remedies of a secured party under the Uniform Commercial Code, in addition
to all remedies provided by this Instrument or existing under applicable law. In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender’s other remedies.

 

  (d) This Instrument also constitutes a financing statement with respect to any
part of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.

 

3. Assignment of Rents; Appointment of Receiver; Lender in Possession.

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 6



--------------------------------------------------------------------------------

  (a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.

 

  (i) It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all Rents and to authorize and
empower Lender to collect and receive all Rents without the necessity of further
action on the part of Borrower.

 

  (ii) Promptly upon request by Lender, Borrower agrees to execute and deliver
such further assignments as Lender may from time to time require. Borrower and
Lender intend this assignment of Rents to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only.

 

  (iii) For purposes of giving effect to this absolute assignment of Rents, and
for no other purpose, Rents will not be deemed to be a part of the Mortgaged
Property. However, if this present, absolute and unconditional assignment of
Rents is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Rents will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on Rents in favor of Lender, which Lien
will be effective as of the date of this Instrument.

 

  (b)    (i) Until the occurrence of an Event of Default, Lender hereby grants
to Borrower a revocable license to collect and receive all Rents, to hold all
Rents in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Reserve Deposits, and to pay the current costs and expenses of
managing, operating and maintaining the Mortgaged Property, including utilities,
Taxes and insurance premiums (to the extent not included in Imposition Reserve
Deposits), tenant improvements and other capital expenditures.

 

  (ii) So long as no Event of Default has occurred and is continuing, the Rents
remaining after application pursuant to the preceding sentence may be retained
by Borrower free and clear of, and released from, Lender’s rights with respect
to Rents under this Instrument.

 

  (iii) After the occurrence of an Event of Default, and during the continuance
of such Event of Default, Borrower authorizes Lender to collect, sue for and
compromise Rents and directs each tenant of the Mortgaged Property to pay all
Rents to, or as directed by, Lender. From and after the occurrence of an Event
of Default, and during the continuance of such Event of Default, and without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, or by a receiver, Borrower’s license to collect
Rents will automatically terminate and Lender will without Notice be entitled to
all Rents as they become due and payable, including Rents then due and unpaid.
Borrower will pay to Lender upon demand all Rents to which Lender is entitled.

 

  (iv)

At any time on or after the date of Lender’s demand for Rents, Lender may give,
and Borrower hereby irrevocably authorizes Lender to give,

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 7



--------------------------------------------------------------------------------

  notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender. No tenant will be obligated to inquire further as to the
occurrence or continuance of an Event of Default. No tenant will be obligated to
pay to Borrower any amounts which are actually paid to Lender in response to
such a notice. Any such notice by Lender will be delivered to each tenant
personally, by mail or by delivering such demand to each rental unit. Borrower
will not interfere with and will cooperate with Lender’s collection of such
Rents.

 

  (c) Borrower represents and warrants to Lender that it has not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or paid off and discharged with
the proceeds of the Loan evidenced by the Note or, if this Instrument is entered
into in connection with a Supplemental Loan, other than an assignment of Rents
securing any Senior Indebtedness), that Borrower has not performed any acts and
has not executed, and will not execute, any instrument which would prevent
Lender from exercising its rights under any Loan Document, and that at the time
of execution of this Instrument there has been no prepayment of any Rents for
more than 2 months prior to the due dates of such Rents.

 

  (d) If an Event of Default has occurred and is continuing, then Lender will
have each of the following rights and may take any of the following actions:

 

  (i) Lender may, regardless of the adequacy of Lender’s security or the
solvency of Borrower and even in the absence of waste, enter upon and take and
maintain full control of the Mortgaged Property in order to perform all acts
that Lender in its discretion determines to be necessary or desirable for the
operation and maintenance of the Mortgaged Property, including the execution,
cancellation or modification of Leases, the collection of all Rents, the making
of Repairs to the Mortgaged Property and the execution or termination of
contracts providing for the management, operation or maintenance of the
Mortgaged Property, for the purposes of enforcing the assignment of Rents
pursuant to Section 3(a), protecting the Mortgaged Property or the security of
this Instrument, or for such other purposes as Lender in its discretion may deem
necessary or desirable.

 

  (ii) Alternatively, if an Event of Default has occurred and is continuing,
regardless of the adequacy of Lender’s security, without regard to Borrower’s
solvency and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law.

 

  (iii)

If Borrower is a housing cooperative corporation or association, Borrower hereby
agrees that if a receiver is appointed, the order appointing the receiver may
contain a provision requiring the receiver to pay the installments of interest
and principal then due and payable under the Note and the other amounts then due
and payable under the other Loan

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 8



--------------------------------------------------------------------------------

  Documents, including Imposition Reserve Deposits, it being acknowledged and
agreed that the Indebtedness is an obligation of Borrower and must be paid out
of maintenance charges payable by Borrower’s tenant shareholders under their
proprietary leases or occupancy agreements.

 

  (iv) Lender or the receiver, as the case may be, will be entitled to receive a
reasonable fee for managing the Mortgaged Property.

 

  (v) Immediately upon appointment of a receiver or immediately upon Lender’s
entering upon and taking possession and control of the Mortgaged Property,
Borrower will surrender possession of the Mortgaged Property to Lender or the
receiver, as the case may be, and will deliver to Lender or the receiver, as the
case may be, all documents, records (including records on electronic or magnetic
media), accounts, surveys, plans, and specifications relating to the Mortgaged
Property and all security deposits and prepaid Rents.

 

  (vi) If Lender takes possession and control of the Mortgaged Property, then
Lender may exclude Borrower and its representatives from the Mortgaged Property.

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this Section 3 will not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

 

  (e) If Lender enters the Mortgaged Property, Lender will be liable to account
only to Borrower and only for those Rents actually received. Except to the
extent of Lender’s gross negligence or willful misconduct, Lender will not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under Section 3(d), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.

 

  (f) If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes will become an additional part of the Indebtedness as
provided in Section 7.

 

  (g) Any entering upon and taking of control of the Mortgaged Property by
Lender or the receiver, as the case may be, and any application of Rents as
provided in this Instrument will not cure or waive any Event of Default or
invalidate any other right or remedy of Lender under applicable law or provided
for in this Instrument.

 

4. Assignment of Leases; Leases Affecting the Mortgaged Property.

 

  (a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 9



--------------------------------------------------------------------------------

  (i) It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.

 

  (ii) For purposes of giving effect to this absolute assignment of the Leases,
and for no other purpose, the Leases will not be deemed to be a part of the
Mortgaged Property.

 

  (iii) However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on the Leases in favor of Lender, which
Lien will be effective as of the date of this Instrument.

 

  (b) Until Lender gives Notice to Borrower of Lender’s exercise of its rights
under this Section 4, Borrower will have all rights, power and authority granted
to Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease. Upon the
occurrence of an Event of Default, and during the continuance of such Event of
Default, the permission given to Borrower pursuant to the preceding sentence to
exercise all rights, power and authority under Leases will automatically
terminate. Borrower will comply with and observe Borrower’s obligations under
all Leases, including Borrower’s obligations pertaining to the maintenance and
disposition of tenant security deposits.

 

  (c)    (i) Borrower acknowledges and agrees that the exercise by Lender,
either directly or by a receiver, of any of the rights conferred under this
Section 4 will not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements.

 

  (ii) The acceptance by Lender of the assignment of the Leases pursuant to
Section 4(a) will not at any time or in any event obligate Lender to take any
action under this Instrument or to expend any money or to incur any expenses.

 

  (iii) Except to the extent of Lender’s gross negligence or willful misconduct,
Lender will not be liable in any way for any injury or damage to person or
property sustained by any Person or Persons in or about the Mortgaged Property.

 

  (iv) Prior to Lender’s actual entry into and taking possession of the
Mortgaged Property, Lender will not be obligated for any of the following:

 

  (A) Lender will not be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease).

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 10



--------------------------------------------------------------------------------

  (B) Lender will not be obligated to appear in or defend any action or
proceeding relating to the Lease or the Mortgaged Property.

 

  (C) Lender will not be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of the Mortgaged
Property. The execution of this Instrument by Borrower will constitute
conclusive evidence that all responsibility for the operation, control, care,
management and repair of the Mortgaged Property is and will be that of Borrower,
prior to such actual entry and taking of possession.

 

  (d) Upon delivery of Notice by Lender to Borrower of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and during the continuance of such Event of Default, and
without the necessity of Lender entering upon and taking and maintaining control
of the Mortgaged Property directly, by a receiver, or by any other manner or
proceeding permitted by the laws of the Property Jurisdiction, Lender
immediately will have all rights, powers and authority granted to Borrower under
any Lease, including the right, power and authority to modify the terms of any
such Lease, or extend or terminate any such Lease.

 

  (e) Borrower will, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect.

 

  (f) If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this Instrument, so long
as Borrower remains a cooperative housing corporation or association and is not
in breach of any covenant of this Instrument, Lender consents to the following:

 

  (i) Borrower may execute leases of apartments for a term in excess of 2 years
to a tenant shareholder of Borrower, so long as such leases, including
proprietary leases, are and will remain subordinate to the Lien of this
Instrument.

 

  (ii) Borrower may surrender or terminate such leases of apartments where the
surrendered or terminated lease is immediately replaced or where Borrower makes
its best efforts to secure such immediate replacement by a newly-executed lease
of the same apartment to a tenant shareholder of Borrower. However, no consent
is given by Lender to any execution, surrender, termination or assignment of a
lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the obligation of the former tenant shareholder to pay any unpaid portion
of such assessments.

 

5. Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

6.

Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Neither

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 11



--------------------------------------------------------------------------------

  Lender’s acceptance of an amount that is less than all amounts then due and
payable nor Lender’s application of such payment in the manner authorized will
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction. Notwithstanding the application of any such amount
to the Indebtedness, Borrower’s obligations under this Instrument, the Note and
all other Loan Documents will remain unchanged.

 

7. Protection of Lender’s Security; Instrument Secures Future Advances.

 

  (a) If Borrower fails to perform any of its obligations under this Instrument
or any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws,
fraudulent conveyance or reorganizations or proceedings involving a bankrupt or
decedent, then Lender at Lender’s option may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender’s
interest, including all of the following:

 

  (i) Lender may pay Attorneys’ Fees and Costs.

 

  (ii) Lender may pay fees and out-of-pocket expenses of accountants, inspectors
and consultants.

 

  (iii) Lender may enter upon the Mortgaged Property to make Repairs or secure
the Mortgaged Property.

 

  (iv) Lender may procure the Insurance required by the Loan Agreement.

 

  (v) Lender may pay any amounts which Borrower has failed to pay under the Loan
Agreement.

 

  (vi) Lender may perform any of Borrower’s obligations under the Loan
Agreement.

 

  (vii) Lender may make advances to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

 

  (b) Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 7, will be secured by this Instrument, will be added to, and become
part of, the principal component of the Indebtedness, will be immediately due
and payable and will bear interest from the date of disbursement until paid at
the Default Rate.

 

  (c) Nothing in this Section 7 will require Lender to incur any expense or take
any action.

 

8. Events of Default. An Event of Default under the Loan Agreement will
constitute an Event of Default under this Instrument.

 

9.

Remedies Cumulative. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument, the Loan
Agreement or any other

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 12



--------------------------------------------------------------------------------

  Loan Document or afforded by applicable law or equity, and each will be
cumulative and may be exercised concurrently, independently or successively, in
any order. Lender’s exercise of any particular right or remedy will not in any
way prevent Lender from exercising any other right or remedy available to
Lender. Lender may exercise any such remedies from time to time and as often as
Lender chooses.

 

10. Waiver of Statute of Limitations, Offsets, and Counterclaims. Borrower
waives the right to assert any statute of limitations as a bar to the
enforcement of the Lien of this Instrument or to any action brought to enforce
any Loan Document. Borrower hereby waives the right to assert a counterclaim,
other than a compulsory counterclaim, in any action or proceeding brought
against it by Lender or otherwise to offset any obligations to make the payments
required by the Loan Documents. No failure by Lender to perform any of its
obligations under this Instrument will be a valid defense to, or result in any
offset against, any payments that Borrower is obligated to make under any of the
Loan Documents.

 

11. Waiver of Marshalling.

 

  (a) Notwithstanding the existence of any other security interests in the
Mortgaged Property held by Lender or by any other party, Lender will have the
right to determine the order in which any or all of the Mortgaged Property will
be subjected to the remedies provided in this Instrument, the Note, the Loan
Agreement or any other Loan Document or applicable law. Lender will have the
right to determine the order in which any or all portions of the Indebtedness
are satisfied from the proceeds realized upon the exercise of such remedies.

 

  (b) Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Instrument waives any and all right to require the marshalling of assets or
to require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

 

12. Further Assurances; Lender’s Expenses.

 

  (a) Borrower will deliver, at its sole cost and expense, all further acts,
deeds, conveyances, assignments, estoppel certificates, financing statements or
amendments, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Instrument and the Loan
Documents or in connection with Lender’s consent rights under Article VII of the
Loan Agreement.

 

  (b) Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Instrument or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender, including
any fees payable in accordance with any request for further assurances or an
estoppel certificate pursuant to the Loan Agreement, regardless of whether the
matter is approved, denied or withdrawn. Any amounts payable by Borrower under
this Instrument or under any other Loan Document will be deemed a part of the
Indebtedness, will be secured by this Instrument and will bear interest at the
Default Rate if not fully paid within 10 days of written demand for payment.

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 13



--------------------------------------------------------------------------------

13. Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any
Loan Document which does not itself expressly identify the law that is to apply
to it, will be governed by the laws of the Property Jurisdiction. Borrower
agrees that any controversy arising under or in relation to the Note, this
Instrument or any other Loan Document may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction will have jurisdiction over all controversies that may
arise under or in relation to the Note, any security for the Indebtedness or any
other Loan Document. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise.
However, nothing in this Section 13 is intended to limit Lender’s right to bring
any suit, action or proceeding relating to matters under this Instrument in any
court of any other jurisdiction.

 

14. Notice. All Notices, demands and other communications under or concerning
this Instrument will be governed by the terms set forth in the Loan Agreement.

 

15. Successors and Assigns Bound. This Instrument will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Instrument will inure to Lender’s successors and assigns.

 

16. Joint and Several Liability. If more than one Person signs this Instrument
as Borrower, the obligations of such Persons will be joint and several.

 

17. Relationship of Parties; No Third Party Beneficiary.

 

  (a) The relationship between Lender and Borrower will be solely that of
creditor and debtor, respectively, and nothing contained in this Instrument will
create any other relationship between Lender and Borrower. Nothing contained in
this Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

 

  (b) No creditor of any party to this Instrument and no other Person will be a
third party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

18. Severability; Amendments.

 

  (a) The invalidity or unenforceability of any provision of this Instrument
will not affect the validity or enforceability of any other provision, and all
other provisions will remain in full force and effect. This Instrument contains
the entire agreement among the parties as to the rights granted and the
obligations assumed in this Instrument.

 

  (b)

This Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender’s approval under Article VII of
the Loan Agreement, some or all of the modifications to the Loan Documents

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 14



--------------------------------------------------------------------------------

  (if any) may be modified or rendered void by Lender at Lender’s option by
Notice to Borrower and the transferee(s).

 

19. Construction.

 

  (a) The captions and headings of the Sections of this Instrument are for
convenience only and will be disregarded in construing this Instrument. Any
reference in this Instrument to a “Section” will, unless otherwise explicitly
provided, be construed as referring to a Section of this Instrument.

 

  (b) Any reference in this Instrument to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time.

 

  (c) Use of the singular in this Instrument includes the plural and use of the
plural includes the singular.

 

  (d) As used in this Instrument, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”

 

  (e) The use of one gender includes the other gender, as the context may
require.

 

  (f) Unless the context requires otherwise any definition of or reference to
any agreement, instrument or other document in this Instrument will be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in this Instrument).

 

  (g) Any reference in this Instrument to any person will be construed to
include such person’s successors and assigns.

 

20. Subrogation. If, and to the extent that, the proceeds of the loan evidenced
by the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower’s request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released.

21-30. Reserved.

 

31. Acceleration; Remedies.

 

  (a) At any time during the existence of an Event of Default, Lender, at
Lender’s option, may declare the Indebtedness to be immediately due and payable
without further demand, and may invoke the power of sale and any other remedies
permitted by Virginia law or provided in this Instrument or in any other Loan
Document. Borrower acknowledges that Lender may exercise the power of sale
granted by this Instrument without prior judicial hearing to the extent allowed
by Virginia law. Borrower has the right to bring an action to assert that an
Event of Default does not exist or to raise any other defense Borrower may have
to acceleration and sale. Lender will be entitled to collect all costs and
expenses incurred in pursuing such remedies, including fees and out-of-pocket
costs of attorneys, including Lender’s in-house counsel, and costs of
documentary evidence, abstracts and title reports.

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 15



--------------------------------------------------------------------------------

  (b) If Lender invokes the power of sale, Lender or Trustee will deliver a copy
of a notice of sale to Borrower and such other parties as required, and in the
manner prescribed by Virginia law. Trustee will give public notice of the sale
in the manner prescribed by Virginia law and will sell the Mortgaged Property in
accordance with Virginia law. Trustee, without demand on Borrower, will sell the
Mortgaged Property at public auction to the highest bidder at the time and place
and under the terms designated in the notice of sale in one or more parcels and
in such order as Trustee may determine. Trustee may postpone the sale of all or
any part of the Mortgaged Property in accordance with Virginia law. Lender or
Lender’s designee may purchase the Mortgaged Property at any sale.

 

  (c) Trustee will deliver to the purchaser at the sale, within a reasonable
time after the sale, a deed conveying the Mortgaged Property so sold with
special warranty of title. The recitals in Trustee’s deed will be prima facie
evidence of the truth of the statements made in the recitals. Trustee will apply
the proceeds of the sale in the following order unless Virginia law recites a
different order of distribution:

 

  (i) To all costs and expenses of the sale, including Trustee’s fees in an
amount prescribed by Virginia law, or if Trustee’s fees are not so prescribed,
in an amount equal to 5 % of the gross sale price, Attorneys’ Fees and Costs.

 

  (ii) to the discharge of all Taxes, if any, with costs and interest if they
have priority on the Lien of this Instrument including the due pro rate thereof
for the current year, as provided by Virginia law.

 

  (iii) To the Indebtedness in the order of their priority, if any, and any
Liens of record inferior to this Instrument with lawful interest.

 

  (iv) The residue to Borrower or his assigns, provided that Trustee as to such
residue will not be bound by any inheritance, devise, conveyance, assignment or
Lien of, or upon, Borrower’s equity without actual notice thereof prior to
distribution.

 

  (d) Trustee will not be required to take possession of the Mortgaged Property
before the sale or to deliver possession of the Mortgaged Property to the
purchaser at the sale.

 

32. Release. Upon payment of the Indebtedness, Lender will request Trustee to
release this Instrument and will deliver the Note to Trustee. Trustee will
release this Instrument. Borrower will pay Trustee’s reasonable costs incurred
in releasing this Instrument.

 

33. Substitute Trustee. Lender may from time to time, in Lender’s discretion,
remove Trustee and appoint a successor trustee to any Trustee appointed under
this Instrument. Without conveyance of the Mortgaged Property, the successor
trustee will succeed to all the title, power and duties conferred upon the
predecessor Trustee and by applicable law.

 

34. Statutory Provisions. The following provisions of Section 55-60, Code of
Virginia (1950), as amended, are made applicable to this Instrument:

Exemptions waived

Subject to call upon default

Renewal or extension permitted

Substitution of trustee permitted

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 16



--------------------------------------------------------------------------------

Any trustee may act

Advertisement required: once a day for 5 consecutive days

 

35. FIXTURE FILING. THIS INSTRUMENT WILL BE EFFECTIVE AS A FINANCING STATEMENT
FILED AS A FIXTURE FILING WITH RESPECT TO ALL GOODS WHICH ARE OR ARE TO BECOME
FIXTURES RELATED TO THE LAND AND IMPROVEMENTS. FOR PURPOSES OF THE CODE OF
VIRGINIA (1950), AS AMENDED, THE FOLLOWING INFORMATION FURNISHED:

 

  (a) The name and address of debtor are those of the Borrower and are set forth
on page one of this Instrument.

 

  (b) The Borrower is a limited partnership organized solely under the laws of
Virginia and is a registered organization, whose organizational identification
number is S214400-6, under the laws of Virginia within the meaning of the code
of Virginia (1950), as amended.

 

  (c) The name and address of the secured party are those of the Lender and are
set forth on page 1 of this Instrument.

 

  (d) This Instrument covers goods that are or are to become Fixtures to the
Land described in Exhibit A, attached hereto, and/or the Improvements.

 

36. WAIVER OF TRIAL BY JURY.

 

  (a) BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

  (b) BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

37. Attached Riders. The following Riders are attached to this Instrument:

NONE

 

38. Attached Exhibits. The following Exhibits, if marked with an “X” in the
space provided, are attached to this Instrument:

 

x

   Exhibit A    Description of the Land (required)

¨

   Exhibit B    Modifications to Instrument

¨

   Exhibit C    Ground Lease Description (if applicable)

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.

 

FP-1, LLC, a Virginia limited liability company By:  

DF Pines of York, LLC, a Virginia limited

liability company, its Operating Member

  By:  

DF Pines Manager, Inc., a Virginia

corporation, its Manager

  By:   /s/ J. Guy Buck   (SEAL)     J. Guy Buck    

Vice President, Secretary and

Treasurer

STATE OF                                     

CITY/COUNTY OF                     , to-wit:

The foregoing instrument was acknowledged before me in the above-stated
jurisdiction this          day of                     , 2011 by J. Guy Buck who
is Vice President, Secretary and Treasurer of DF Pines Manager, Inc., a Virginia
corporation, the Manager of DF Pines of York, LLC, a Virginia limited liability
company, the Operating Member of FP-1, LLC, a Virginia limited liability
company.

 

   Notary Public

Notary registration number:                    

My commission expires:                         

 

Virginia

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing (CME and Portfolio)

   Page 18



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND

 

Page A-1



--------------------------------------------------------------------------------

EXHIBIT B

MODIFICATIONS TO INSTRUMENT

The following modifications are made to the text of the Instrument that precedes
this Exhibit:

 

Page A-1